DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 7, and 10 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107264253 A) in view of Lampsa (US 2019/0291560).
Yang discloses a refuse vehicle, comprising: a chassis (2) comprising a plurality of frame members; a body assembly coupled to the plurality of frame members of the chassis, the body assembly comprising a body defining a refuse compartment (16); and an electric energy system comprising plurality of replaceable battery cells (111, 113, 114) and control hardware (12, 13) positioned beneath the body and a least partially beneath the chassis. It is not clear from Yang’s disclosure if an upper most periphery of the plurality of battery cells is positioned lower than a bottom most periphery of the body assembly.
Lampsa disclose vehicle comprising a chassis (180) comprising plurality of frame members; a body assembly (see 114, Fig. 6) comprising a body defining a compartment (Fig. 6), said body assembly coupled to the plurality of frame members of the chassis. The upper most periphery of a plurality of battery cells is positioned lower than a bottom most periphery of the body assembly (Fig. 6), wherein at least a portion of the plurality of battery cells extends lower than the plurality of frame members of the chassis (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lower the battery cells disclosed by Yang such that an upper most periphery of the batteries was lower than a bottom most periphery of the body assembly to achieve at least the following benefits: a) maximizing cargo space by preventing the batteries from impinging on said cargo space; b) simplifying manufacturing and facilitating a modular design, by preventing the need for a specially designed floor of the cargo space for accommodating a battery; and c) facilitating sliding removal of the batteries from the side or rear. See Lampsa, paragraph [0008].
Yang further discloses: a refuse vehicle which is fully powered by the battery cells and does not include a combustion engine (see Abstract, page 1, and page 6 of the attached translation). The battery cells are configured to provide electrical energy to an electrical actuator (note that the entire vehicle is powered by electrical energy from the battery cells, including hydraulic pump and camera system (see page 6). The plurality of battery cells is positioned beneath the refuse compartment, a distance beneath the body, and in front of the rear axle (see Figs. 1 and 2). One of ordinary skill in the art would interpret the term battery “pack” to include a structural housing component to contain and protect the batteries. The battery cells are arranged to extend in a longitudinal direction (Fig. 2). A portion of the battery cells (111) are disposed directly above a tractive element (8) and proximate a cab (Fig. 1). The battery cells (113, 114) are positioned laterally outwards of a lateral side of the chassis (Fig. 2).
Lampsa further discloses: a housing (Fig. 6), an upper most periphery of the housing lower than the bottom most periphery of the body assembly, wherein at least a portion of the housing extends lower than the frame member (see paragraph [0075]). The battery cells are spaced a distance below the bottom most periphery of the body assembly (i.e., at least the distance necessary to accommodate connections 390/660; see Fig. 6).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2, 4 – 8, and 10 – 22 have been considered but are moot in view of the new ground of rejection.
It is noted that the term “body assembly” is broad, and the precise “bottom most periphery of the body assembly” may be interpreted in a number of different ways. It is not apparent from applicant’s disclosure why it is critical that the upper most periphery of the battery assembly be positioned lower than the bottom most periphery of the body assembly. Applicant has provided no arguments or evidence that such a structural relationship solves a stated problem or produces an unexpected result. Applicant has not provided any purported benefit to this structural relationship at all – it is merely one of many alternative embodiments described in the specification, all of which are described as facilitating access to the batteries for swapping or inspection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618